UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2017 Date of reporting period:	June 30, 2017 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 6/30/17 (Unaudited) COMMON STOCKS (97.2%) (a) Shares Value Aerospace and defense (3.4%) Airbus SE (France) 42,881 $3,526,309 MTU Aero Engines AG (Germany) 7,829 1,104,323 Raytheon Co. 10,500 1,695,540 Thales SA (France) 29,035 3,125,217 Airlines (0.7%) Dart Group PLC (United Kingdom) 232,327 1,862,467 Auto components (2.1%) Toyo Tire & Rubber Co., Ltd. (Japan) 140,300 2,855,272 Valeo SA (France) 45,031 3,033,982 Banks (7.4%) Banco Macro SA ADR (Argentina) (S) 24,935 2,298,758 Credicorp, Ltd. (Peru) 10,100 1,811,839 HDFC Bank, Ltd. (India) 156,438 3,998,351 ING Groep NV GDR (Netherlands) 197,791 3,411,195 Sberbank of Russia PJSC ADR (Russia) 225,053 2,329,299 Societe Generale SA (France) 68,077 3,662,997 UniCredit SpA (Italy) (NON) 169,104 3,157,873 Beverages (1.1%) Heineken NV (Netherlands) 30,967 3,010,959 Biotechnology (1.3%) Shire PLC (United Kingdom) 64,192 3,543,258 Building products (1.8%) Johnson Controls International PLC 70,301 3,048,251 Lindab International AB (Sweden) 185,050 2,018,599 Capital markets (3.2%) Amundi SA (France) 42,400 3,067,860 Burford Capital, Ltd. (United Kingdom) 305,775 3,588,291 Hamilton Lane, Inc. Class A (NON) 55,247 1,214,882 KKR & Co. LP 59,300 1,102,980 Chemicals (1.5%) Akzo Nobel NV (Netherlands) 22,641 1,967,643 Albemarle Corp. 20,300 2,142,462 Commercial services and supplies (1.0%) New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Germany) (F)(RES)(NON) 5 4 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) (Germany) (F) (RES) (NON) 2 2 Securitas AB Class B (Sweden) 157,276 2,650,918 Communications equipment (1.3%) Nokia OYJ (Finland) 598,156 3,666,647 Construction and engineering (2.8%) Kumagai Gumi Co., Ltd. (Japan) 1,399,000 4,490,233 Kyudenko Corp. (Japan) 92,500 3,310,180 Construction materials (1.1%) LafargeHolcim, Ltd. (Switzerland) 52,317 2,995,311 Containers and packaging (0.8%) RPC Group PLC (United Kingdom) 213,637 2,092,451 Diversified financial services (3.1%) Challenger, Ltd. (Australia) 528,590 5,419,698 ORIX Corp. (Japan) 209,300 3,237,893 Diversified telecommunication services (0.6%) Com Hem Holding AB (Sweden) 116,456 1,617,310 SFR Group SA (France) (NON) 7 237 Electronic equipment, instruments, and components (1.1%) TDK Corp. (Japan) 48,100 3,160,338 Equity real estate investment trusts (REITs) (1.1%) Hibernia REIT PLC (Ireland) (R) 1,891,245 2,970,117 Food and staples retail (2.5%) AIN Holdings, Inc. (Japan) 27,600 1,992,549 Koninklijke Ahold Delhaize NV (Netherlands) 143,105 2,736,108 X5 Retail Group NV GDR (Russia) (NON) 60,451 2,094,627 Food products (4.9%) Associated British Foods PLC (United Kingdom) 96,242 3,680,287 Greencore Group PLC (Ireland) 498,977 1,598,735 Kerry Group PLC Class A (Ireland) 42,811 3,683,379 Nomad Foods, Ltd. (United Kingdom) (NON) 120,017 1,693,440 Orkla ASA (Norway) 299,527 3,044,152 Health-care equipment and supplies (0.9%) Sartorius AG (Preference) (Germany) 26,308 2,538,427 Health-care technology (1.1%) CompuGroup Medical SE (Germany) 55,110 3,092,432 Hotels, restaurants, and leisure (4.1%) Compass Group PLC (United Kingdom) 228,219 4,815,354 Cox & Kings, Ltd. (India) 680,829 2,917,650 Dalata Hotel Group PLC (Ireland) (NON) 635,909 3,500,782 Household durables (2.3%) Basso Industry Corp. (Taiwan) 652,000 1,821,828 FabFurnish GmbH (acquired 8/2/13, cost $7) (Private) (Germany) (F) (RES) (NON) 10 9 Sony Corp. (Japan) 120,100 4,576,560 Industrial conglomerates (2.3%) Rheinmetall AG (Germany) 20,780 1,972,759 Siemens AG (Germany) 32,106 4,413,217 Insurance (2.6%) Admiral Group PLC (United Kingdom) 64,857 1,691,994 AIA Group, Ltd. (Hong Kong) 769,600 5,623,562 Internet and direct marketing retail (1.3%) Amazon.com, Inc. (NON) 1,600 1,548,800 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,255,426) (Private) (Germany) (F) (RES) (NON) 48,900 1,397,395 Delivery Hero Holding GmbH (Germany) (NON) 19,322 613,508 Global Fashion Holding SA (acquired 8/2/13, cost $351,064) (Private) (Luxembourg) (F) (RES) (NON) 8,287 77,641 Internet software and services (5.9%) Alibaba Group Holding, Ltd. ADR (China) (NON) 30,739 4,331,125 Alphabet, Inc. Class C (NON) 1,400 1,272,222 Facebook, Inc. Class A (NON) 10,500 1,585,290 Instructure, Inc. (NON) (S) 34,209 1,009,166 SMS Co., Ltd. (Japan) 115,200 3,492,616 Tencent Holdings, Ltd. (China) 128,000 4,577,372 IT Services (0.7%) DXC Technology Co. (NON) 26,000 1,994,720 Life sciences tools and services (1.2%) Clinigen Group PLC (United Kingdom) 307,784 3,451,518 Machinery (2.6%) Komatsu, Ltd. (Japan) 113,400 2,877,976 SMC Corp./Japan (Japan) 9,100 2,762,970 Sodick Co., Ltd. (Japan) 130,800 1,517,617 Media (1.6%) Altice NV Class A (Netherlands) (NON) 123,968 2,860,118 Zee Entertainment Enterprises, Ltd. (India) 212,179 1,612,905 Metals and mining (2.2%) Alcoa Corp. 58,100 1,896,965 ArcelorMittal SA (France) (NON) 93,774 2,127,084 Iluka Resources, Ltd. (Australia) 294,707 1,966,122 Multi-utilities (0.8%) Veolia Environnement SA (France) 99,745 2,107,589 Multiline retail (0.2%) Matahari Department Store Tbk PT (Indonesia) 550,500 585,506 Oil, gas, and consumable fuels (2.5%) Cenovus Energy, Inc. (Canada) 252,500 1,861,428 EnCana Corp. (Canada) 241,300 2,123,098 Royal Dutch Shell PLC Class A (United Kingdom) 115,852 3,070,640 Personal products (1.7%) Shiseido Co., Ltd. (Japan) 57,300 2,034,730 Unilever NV ADR (Netherlands) 49,670 2,741,221 Pharmaceuticals (3.5%) Bayer AG (Germany) 47,781 6,177,670 Jazz Pharmaceuticals PLC (NON) 10,100 1,570,550 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) 527,500 2,043,801 Professional services (1.6%) RELX NV (United Kingdom) 217,280 4,466,993 Real estate management and development (0.9%) Foxtons Group PLC (United Kingdom) 686,094 846,689 Kennedy-Wilson Holdings, Inc. 83,805 1,596,485 Semiconductors and semiconductor equipment (4.1%) AIXTRON SE (Germany) (NON) 282,431 1,985,471 ASML Holding NV (Netherlands) 12,089 1,575,430 Rohm Co., Ltd. (Japan) 31,100 2,386,246 SCREEN Holdings Co., Ltd. (Japan) 37,800 2,520,560 SK Hynix, Inc. (South Korea) 49,408 2,910,544 Software (3.0%) NCSoft Corp. (South Korea) 4,546 1,507,850 Nintendo Co., Ltd. (Japan) 10,000 3,350,078 RIB Software AG (Germany) (S) 117,847 1,990,718 Ubisoft Entertainment SA (France) (NON) 26,176 1,485,278 Specialty retail (0.8%) Beauty Community PCL (Foreign depositary shares) (Thailand) 6,968,200 2,215,383 Textiles, apparel, and luxury goods (1.2%) Adidas AG (Germany) 17,147 3,285,290 Tobacco (1.8%) British American Tobacco PLC (United Kingdom) 71,762 4,892,031 Transportation infrastructure (0.7%) Aena SA (Spain) 9,569 1,867,259 Water utilities (0.8%) China Water Affairs Group, Ltd. (China) 3,626,000 2,178,168 Wireless telecommunication services (2.0%) Safaricom, Ltd. (Kenya) 10,895,400 2,363,997 SoftBank Corp. (Japan) 39,600 3,202,852 Total common stocks (cost $236,736,435) WARRANTS (1.6%) (a) (NON) Expiration date Strike Price Warrants Value Hangzhou Hikvision Digital Technology Co., Ltd. 144A (China) 12/18/17 $0.00 570,600 $2,718,546 Shanghai International Airport Co., Ltd. 144A (China) (NON) 5/7/18 0.00 335,700 1,846,486 Total warrants (cost $3,095,316) SHORT-TERM INVESTMENTS (3.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 1.24% (AFF) Shares 4,683,704 $4,683,704 Putnam Short Term Investment Fund 1.07% (AFF) Shares 2,678,949 2,678,949 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.88% (P) Shares 110,000 110,000 U.S. Treasury Bills 1.000%, 8/10/17 (SEGSF) $61,000 60,944 U.S. Treasury Bills 0.894%, 8/3/17 (SEGSF) 130,000 129,905 U.S. Treasury Bills 0.794%, 7/20/17 (SEGSF) 404,000 403,851 U.S. Treasury Bills 0.801%, 7/13/17 (SEGSF) 202,000 201,957 U.S. Treasury Bills 0.898%, 7/6/17 110,000 109,993 Total short-term investments (cost $8,379,255) TOTAL INVESTMENTS Total investments (cost $248,211,006) (b) FORWARD CURRENCY CONTRACTS at 6/30/17 (aggregate face value $123,320,583) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/19/17 $2,758,464 $2,679,615 $78,849 British Pound Sell 9/20/17 5,357,590 5,301,521 (56,069) Canadian Dollar Sell 7/19/17 1,098,852 1,054,872 (43,980) Hong Kong Dollar Buy 8/16/17 3,143,204 3,156,534 (13,330) Hong Kong Dollar Sell 8/16/17 1,510,253 1,517,041 6,788 Barclays Bank PLC Hong Kong Dollar Buy 8/16/17 576,876 579,308 (2,432) Swiss Franc Buy 9/20/17 8,042,967 7,969,391 73,576 Citibank, N.A. Australian Dollar Buy 7/19/17 2,156,606 2,129,552 27,054 Canadian Dollar Sell 7/19/17 1,177,914 1,142,346 (35,568) Danish Krone Buy 9/20/17 3,280,147 3,228,080 52,067 Euro Buy 9/20/17 1,972,064 1,936,781 35,283 Japanese Yen Buy 8/16/17 2,023,232 2,032,352 (9,120) Mexican Peso Sell 7/19/17 295,395 282,261 (13,134) Credit Suisse International New Zealand Dollar Buy 7/19/17 518,476 493,975 24,501 Swedish Krona Sell 9/20/17 960,150 930,307 (29,843) Goldman Sachs International Australian Dollar Buy 7/19/17 2,470,214 2,439,163 31,051 Chinese Yuan (Offshore) Sell 8/16/17 17,112,674 16,746,394 (366,280) Euro Buy 9/20/17 6,751,140 6,654,806 96,334 Japanese Yen Buy 8/16/17 4,965,804 5,001,106 (35,302) HSBC Bank USA, National Association Euro Sell 9/20/17 8,733,296 8,578,394 (154,902) JPMorgan Chase Bank N.A. British Pound Buy 9/20/17 9,095,031 8,986,977 108,054 Euro Sell 9/20/17 7,162,593 7,043,683 (118,910) Japanese Yen Sell 8/16/17 1,389,511 1,395,762 6,251 Norwegian Krone Buy 9/20/17 3,779 3,723 56 Singapore Dollar Buy 8/16/17 2,070,777 2,044,271 26,506 South Korean Won Sell 8/16/17 4,039,069 4,068,491 29,422 Swedish Krona Buy 9/20/17 2,172,771 2,111,687 61,084 Swiss Franc Sell 9/20/17 4,157,301 4,183,808 26,507 State Street Bank and Trust Co. British Pound Buy 9/20/17 1,335,285 1,322,328 12,957 Canadian Dollar Sell 7/19/17 1,462,153 1,428,550 (33,603) Euro Sell 9/20/17 1,234,705 1,214,024 (20,681) Israeli Shekel Buy 7/19/17 2,101,600 2,022,718 78,882 Japanese Yen Sell 8/16/17 1,828,397 1,825,583 (2,814) Swiss Franc Buy 9/20/17 8,554,167 8,467,340 86,827 UBS AG Euro Sell 9/20/17 2,071,716 2,037,357 (34,359) Swiss Franc Buy 9/20/17 1,323,797 1,310,482 13,315 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2016 through June 30, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $277,356,682. (b) The aggregate identified cost on a tax basis is $249,890,523, resulting in gross unrealized appreciation and depreciation of $40,215,286 and $7,566,992, respectively, or net unrealized appreciation of $32,648,294. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,475,051, or 0.5% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC, Putnam Short Term Investment Fund, Putnam Money Market Liquidity Fund and Putnam Government Money Market Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Affiliate Fair value as of 9/30/16 PurchaseCost SaleProceeds Investment Income Shares outstanding and Fair value as of 6/30/17 Short-term investments Putnam Cash Collateral Pool, LLC*# $10,314,996 $65,323,355 $70,954,647 $60,165 $4,683,704 Putnam Short Term Investment Fund** 1,910,507 64,156,900 63,388,458 9,256 2,678,949 Total Short-term investments $12,225,503 $129,480,255 $134,343,105 $69,421 $7,362,653 * No management fees are charged to Putnam Cash Collateral Pool, LLC. There were no realized or unrealized gains or losses during the period. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $4,683,704, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $4,612,338. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. There were no realized or unrealized gains or losses during the period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $464,036 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 17.2% United Kingdom 14.3 Germany 10.3 United States 9.1 France 8.0 Netherlands 6.6 China 6.4 Ireland 4.2 India 3.1 Australia 2.7 Sweden 2.3 Hong Kong 2.0 Russia 1.6 South Korea 1.6 Canada 1.4 Finland 1.3 Italy 1.1 Norway 1.1 Switzerland 1.1 Kenya 0.9 Argentina 0.8 Thailand 0.8 Spain 0.7 Taiwan 0.7 Peru 0.7 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $483,227 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $514,710 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $36,242,938 $— $1,475,045 Consumer staples 33,202,218 — — Energy 7,055,166 — — Financials 45,617,472 — — Health care 22,417,656 — — Industrials 46,710,828 — 6 Information technology 44,801,671 — — Materials 15,188,038 — — Real estate 5,413,291 — — Telecommunication services 7,184,396 — — Utilities 4,285,757 — — Total common stocks — Warrants — 4,565,032 — Short-term investments 2,788,949 5,590,354 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(94,963) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $875,364 $970,327 Equity contracts 4,565,032 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# $85,637 $73,576 $114,404 $24,501 $127,385 $— $257,880 $178,666 $13,315 $875,364 Total Assets $85,637 $73,576 $114,404 $24,501 $127,385 $— $257,880 $178,666 $13,315 $875,364 Liabilities: Forward currency contracts# 113,379 2,432 57,822 29,843 401,582 154,902 118,910 57,098 34,359 970,327 Total Liabilities $113,379 $2,432 $57,822 $29,843 $401,582 $154,902 $118,910 $57,098 $34,359 $970,327 Total Financial and Derivative Net Assets $(27,742) $71,144 $56,582 $(5,342) $(274,197) $(154,902) $138,970 $121,568 $(21,044) $(94,963) Total collateral received (pledged)##† $(27,742) $— $— $— $(232,887) $(119,904) $— $110,000 $— Net amount $— $71,144 $56,582 $(5,342) $(41,310) $(34,998) $138,970 $11,568 $(21,044) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 25, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: August 25, 2017
